                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


MICHAEL SCHIFO
N6083 Robin Lane
Green Lake, Wisconsin 54941

               Plaintiff,                                    Case No.: 20-cv-1916

       v.                                                    JURY TRIAL DEMANDED

BLOCH’S GREENHOUSES, INC.
W1604 State Road 23
Green Lake, Wisconsin 54941

       and

JOHN BLOCH
W1604 State Road 23
Green Lake, Wisconsin 54941

               Defendants


                                          COMPLAINT


       COMES NOW Plaintiff, Michael Schifo, by his counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendants, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves federal questions under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws




            Case 2:20-cv-01916-PP Filed 12/29/20 Page 1 of 12 Document 1
(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.

       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendants reside and operate their business in the Eastern District of Wisconsin and the unlawful

employment practices of which Plaintiff complains occurred within the Eastern District of

Wisconsin.

                                  PARTIES AND COVERAGE

       4.      Plaintiff, Michael Schifo, is an adult male resident of the State of Wisconsin with a

post office address of N6083 Robin Lane, Green Lake, Wisconsin 54941.

       5.      Defendant, Bloch’s Greenhouses, Inc., was, at all material times herein, a

commercial entity with a principal or corporate office address of W1604 State Road 23, Green

Lake, Wisconsin 54941.

       6.      Defendant Bloch’s Greenhouses is a landscaping and maintenance company.

       7.      Defendant, John Bloch, was, at all material times herein, an individual resident of

the State of Wisconsin with a principal business address of W1604 State Road 23, Green Lake,

Wisconsin 54941.

       8.      Defendant Bloch owns, operates, and manages Defendant Bloch’s Greenhouses.

       9.      During the relevant time periods as stated herein, Defendant Bloch’s Greenhouses

was engaged in “commerce” and/or its employees were engaged in “commerce,” as that term is

defined under the FLSA.

       10.     During the relevant time periods as stated herein, Defendant Bloch’s Greenhouses

employed more than two (2) employees.




            Case 2:20-cv-01916-PP Filed 12/29/20 Page 2 of 12 Document 1
       11.     During the relevant time periods as stated herein, Defendant Bloch’s Greenhouses’

annual dollar volume of sales or business exceeded $500,000.

       12.     During the relevant time periods as stated herein, Defendants were an “employer”

as that term is defined under the FLSA and the WWPCL.

       13.     During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendants, as these terms are defined under the FLSA and the

WWPCL.

       14.     During the relevant time periods as stated herein, Defendant Bloch was an

“employer” as that term is defined under the FLSA and/or the WWPCL.

       15.     During Plaintiff’s employment with Defendants, Defendant Bloch directly

supervised Plaintiff’s day-to-day activities.

       16.     During Plaintiff’s employment with Defendants, Defendant Bloch hired,

disciplined, and terminated Plaintiff.

       17.     During Plaintiff’s employment with Defendants, Defendant Bloch directly

reviewed Plaintiff’s work performance.

       18.     During Plaintiff’s employment with Defendants, Defendant Bloch established the

work rules, policies, and procedures by which Plaintiff abided while performing compensable

work for Defendants, on behalf of Defendants, and/or at Defendants’ direction.

       19.     During Plaintiff’s employment with Defendants, Defendant Bloch controlled the

terms and conditions of Plaintiff’s employment.

       20.     During Plaintiff’s employment with Defendants, Defendant Bloch established

Plaintiff’s work schedule and provided Plaintiff with work assignments and hours of work.




           Case 2:20-cv-01916-PP Filed 12/29/20 Page 3 of 12 Document 1
         21.   During Plaintiff’s employment with Defendants, Defendant Bloch tracked and/or

recorded Plaintiff’s hours of work.

         22.   During Plaintiff’s employment with Defendants, Defendant Bloch established

Plaintiff’s compensation methods, rates, and structure.

         23.   During Plaintiff’s employment with Defendants, Plaintiff was engaged in

commerce or in the production of goods for commerce.

                                  GENERAL ALLEGATIONS

         24.   In approximately April 2019, Plaintiff commenced employment with Defendants

in the position of Project Manager.

         25.   During the entirety of Plaintiff’s employment with Defendants, Plaintiff reported

directly to John Bloch, owner, operator, and manager of Defendant Bloch’s Greenhouses.

         26.   During the entirety of Plaintiff’s employment with Defendants, Plaintiff

performed compensable work on Defendants’ behalf, with Defendants’ knowledge, at

Defendants’ direction, and/or for Defendants’ benefit.

         27.   In approximately September 2019, Plaintiff’s employment with Defendants

ended.

         28.   During Plaintiff’s employment with Defendants, Defendants compensated

Plaintiff on a salaried basis of $40,000 annually, or $769.23 per workweek, based on working “a

minimum of 1600 hours per calendar year,” or approximately 30.77 hours per workweek.

         29.   During Plaintiff’s employment with Defendants, Defendants classified Plaintiff as

“exempt” for purposes of the FLSA and WWPCL. However, in reality during Plaintiff’s

employment with Defendants, Plaintiff primarily performed manual labor and/or non-exempt job




           Case 2:20-cv-01916-PP Filed 12/29/20 Page 4 of 12 Document 1
duties and responsibilities each workweek on Defendants’ behalf, with Defendants’ knowledge,

at Defendants’ direction, and/or for Defendants’ benefit.

       30.     During Plaintiff’s employment with Defendants and in Plaintiff’s position of

Project Manager, Plaintiff was a non-exempt employee for purposes of the FLSA and WWPCL.

       31.     During Plaintiff’s employment with Defendants, Plaintiff’s primary job duty and

responsibility each work day and each workweek in his position of Project Manager was

performing physical or manual labor.

       32.     During Plaintiff’s employment with Defendants, Plaintiff spent the vast majority

of his hours worked and work performed each work day and each workweek performing physical

or manual labor in his position of Project Manager, such as: physically or manually performing

landscaping duties and executing landscaping projects; and physically or manually performing

maintenance duties and executing maintenance projects.

       33.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff frequently worked in excess of forty (40) hours per workweek.

       34.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants knew or should have known that Plaintiff frequently worked in excess of

forty (40) hours per workweek.

       35.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff frequently worked between forty (40) and seventy (70) hours per workweek.

       36.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff frequently worked between forty (40) and seventy (70) hours per workweek on

Defendants’ behalf, with Defendants’ knowledge, at Defendants’ direction, and/or for

Defendants’ benefit.




          Case 2:20-cv-01916-PP Filed 12/29/20 Page 5 of 12 Document 1
       37.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants did not compensate Plaintiff with overtime pay during workweeks when he

worked in excess of forty (40) hours.

       38.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants compensated Plaintiff on a bi-weekly basis via check.

       39.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants’ workweek for FLSA and WWPCL purposes was Sunday through

Saturday.

       40.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff did not primarily perform his job duties in an office setting.

       41.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff’s primary job duty was not the management of Defendants’ enterprise, general

business operation, or a department or division of Defendant Bloch Greenhouses.

       42.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff performed his job duties and responsibilities at the direction of Defendants:

Plaintiff was given specific instructions as to how to perform his job duties and/or he performed

these job duties within the prescribed procedures, processes, and/or limits established by

Defendants.

       43.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants treated Plaintiff like a non-exempt, hourly-paid employee. For example, on

a daily basis, Defendants required Plaintiff to record his hours worked and monitored his

physical whereabouts and work performed.




            Case 2:20-cv-01916-PP Filed 12/29/20 Page 6 of 12 Document 1
       44.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff did not customarily and regularly exercise discretion or independent judgment

in the performance of his job duties.

       45.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff did not, in the performance of his job duties, customarily or regularly compare

or evaluate possible courses of conduct, and Plaintiff did not customarily or regularly act or

make decisions regarding matters of significance after considering various possibilities.

       46.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff did not, in the performance of his job duties, customarily or regularly have the

authority to make an independent choice, free from immediate direction or supervision, or to

waive or deviate from Defendants’ established policies, processes, and/or procedures without

Defendants’ prior approval.

       47.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff’s job duties did not require advanced knowledge in a field of science or

learning, and/or did not require invention, imagination, originality, or talent.

       48.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff’s job duties did not require him to perform work which was predominantly

intellectual in nature and acquired by a prolonged course of specialized intellectual instruction.

       49.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff did not customarily or regularly spend the majority of his hours worked each

workweek making sales directly to Defendants’ customers.

       50.     During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants recorded Plaintiff’s actual hours worked each workweek.




           Case 2:20-cv-01916-PP Filed 12/29/20 Page 7 of 12 Document 1
       51.    During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff was not highly compensated employee for FLSA and WWPCL purposes.

       52.    During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff was not a commissioned employee.

       53.    During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff’s paychecks did not properly or lawfully compensate him for all hours worked

in a workweek.

       54.    During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Plaintiff’s paychecks did not properly or lawfully compensate him for all hours worked

in a workweek at the proper, lawful, and/or correct overtime rate of pay for hours worked in

excess of forty (40) in a workweek.

       55.    During Plaintiff’s employment with Defendants in Plaintiff’s position of Project

Manager, Defendants knew or should have known that Plaintiff must be compensated for all

hours worked (and for all hours Defendants suffered or permitted him to work) in a workweek

(including but not limited to at the proper, lawful, and/or correct overtime rate of pay) in

accordance with the FLSA and WWPCL.

       56.    Defendants had a statutory duty to comply with the FLSA and WWPCL and to

remedy FLSA and WWPCL violations of which it was aware and/or of which they should have

been aware.

       57.    Defendants owe Plaintiff earned and unpaid wages for work performed during

Plaintiff’s employment with Defendants for which Plaintiff was not properly and lawfully

compensated, plus an equal amount for liquidated damages, in an amount to be determined.




          Case 2:20-cv-01916-PP Filed 12/29/20 Page 8 of 12 Document 1
                      FIRST CAUSE OF ACTION – FLSA VIOLATIONS

        58.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

        59.     Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

        60.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

        61.     During Plaintiff’s employment with Defendants, Plaintiff primarily performed

non-exempt job duties in each workweek while he was employed by Defendants and, thus, was

legally entitled to overtime pay for all hours worked beyond forty (40) in a workweek.

        62.     Defendants intentionally violated the FLSA by failing to compensate Plaintiff

with overtime premium pay for each hour worked in excess of forty (40) hours in a workweek.

        63.     Defendants’ failure to properly and legally compensate Plaintiff for all

compensable work performed was willfully perpetrated. Defendants have not acted in good faith

nor and reasonable grounds to believe that their actions and omissions were not a violation of the

FLSA, and as a result thereof, Plaintiff is entitled to recover an award of liquidated damages in

an amount equal to the amount of unpaid overtime wages as described above pursuant to Section

216(b) of the FLSA. Alternatively, should the Court find that Defendants acted reasonably and

with good faith in failing to pay overtime wages, Plaintiff is entitled to an award of pre-judgment

interest at the applicable legal rate.




           Case 2:20-cv-01916-PP Filed 12/29/20 Page 9 of 12 Document 1
       64.      As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendants.

       65.      Plaintiff is entitled to damages equal to the overtime compensation due and owing

to him within the three (3) years preceding the date of filing of this Complaint, ECF No. 1, plus

periods of equitable tolling because Defendants acted willfully and knew or showed reckless

disregard of whether their conduct was prohibited by the FLSA and otherwise engaged in

wrongful conduct that prevented Plaintiff from asserting legal claims against Defendants.

       66.      Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.

                   SECOND CAUSE OF ACTION – WWPCL VIOLATIONS

       67.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       68.      At all times material herein, Plaintiff was an employee of Defendants within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       69.      At all times material herein, Defendants were employers of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

          70.   At all times material herein, Defendants employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.




            Case 2:20-cv-01916-PP Filed 12/29/20 Page 10 of 12 Document 1
       71.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

       72.     During Plaintiff’s employment with Defendants, Plaintiff primarily performed

non-exempt job duties in each workweek he was employed by Defendants and, thus, was legally

entitled to overtime pay for all hours worked beyond forty (40) in a workweek.

       73.     During Plaintiff’s employment with Defendants, Plaintiff worked hours in excess

of forty (40) per workweek for which he was not compensated with overtime premium pay in

accordance with the WWPCL.

       74.     The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       75.     As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendants to cease and desist from their violations of

the Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       76.     Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendants, pursuant to the WWPCL.




          Case 2:20-cv-01916-PP Filed 12/29/20 Page 11 of 12 Document 1
      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendants to make Plaintiff whole by providing reimbursement for unpaid

          overtime wages, for pre-judgment and post-judgment interest or liquidated damages,

          and for all times spent performing compensable work for which Plaintiff was not

          properly paid as provided under the FLSA and WWPCL;

      2. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute; and

      3. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

      Dated this 29th day of December, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Scott S. Luzi                         .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
235 North Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com




        Case 2:20-cv-01916-PP Filed 12/29/20 Page 12 of 12 Document 1
